
	
		II
		112th CONGRESS
		1st Session
		S. 1163
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To allow the Army Corps of Engineers to receive and
		  expend non-Federal amounts to carry out certain studies in the same manner that
		  non-Federal amounts may be used to carry out construction
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Partnerships to Enhance
			 Economic Development Act.
		2.Contributed funds for
			 navigation studiesSection 4
			 of the Act entitled “An Act Making appropriations for the construction, repair,
			 and preservation of certain public works on rivers and harbors, and for other
			 purposes,” approved March 4, 1915 (33 U.S.C. 560), is amended in the matter
			 before the proviso—
			(1)by inserting for work, which
			 includes planning and design, after to be expended;
			 and
			(2)by striking work of and
			 inserting study or project for.
			3.Advanced funds
			 for navigation studiesSection
			 11 of the Act entitled “An Act Authorizing the construction, repair, and
			 preservation of certain public works on rivers and harbors, and for other
			 purposes,” approved March 3, 1925 (33 U.S.C. 561), is amended in the first
			 sentence—
			(1)by striking a work of  and
			 inserting work, which includes planning and design, for an authorized
			 study or project for a; and
			(2)by striking duly adopted and
			 authorized by law.
			4.Contributions by
			 States and political divisionsSection 5 of the Act of June 22, 1936 (33
			 U.S.C. 701h), is amended—
			(1)by inserting for work, which
			 includes planning and design, before to be expended;
			 and
			(2)by striking
			 restoration work and inserting restoration study or
			 project.
			5.Contributions by
			 States and political subdivisions for immediate use on authorized flood-control
			 work; repaymentSection 1 of
			 the Act of October 15, 1940 (33 U.S.C. 701h–1), is amended in the first
			 sentence by striking a flood-control project duly adopted and authorized
			 by law and inserting an authorized flood-control study or
			 project,.
		
